EXHIBIT99.1 Grant Park Fund Weekly Commentary For the Week Ended September 25, 2009 September 25, 2009 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units -1.0% 0.2% -8.2% Class B Units -1.0% 0.1% -8.7% Legacy 1 Class Units2 -0.9% 0.3% -2.6% Legacy 2 Class Units2 -0.9% 0.3% -2.7% GAM 1 Class Units2 -0.7% 0.3% -1.4% GAM 2 Class Units2 -0.7% 0.3% -1.6% GAM 3 Class Units2 -0.8% 0.1% -2.6% S&P 500 Total Return Index3 -2.2% 2.5% 17.8% Barclays Capital U.S. Long Government Index3 1.8% 1.5% -8.0% 1 Subject to independent verification. 2 Grant Park’s Legacy and GAM Portfolios began trading on April 1, 2009. 3 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs:Corn prices rallied sharply this week as forecasts of damaging cold weather weighed on supply forecasts.In the livestock markets, elevated U.S. pork inventories led to declines in the price of lean hogs. Grant Park’s longer-term trading advisors are predominantly short the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are also predominantly short the sector. Currencies:Uncertainty regarding the state of the UK economy sent the British pound to multi-month lows against major currencies last week.The U.S. dollar predominantly strengthened against counterparts as declines in the U.S. equity markets reduced investor risk appetite. Grant Park’s longer-term trading advisors are predominantly short the U.S. dollar.Grant Park’s shorter-term trading advisors are also predominantly short the U.S. dollar. Energy:Crude oil prices declined in excess of 8% last week as a result of high U.S. inventory data and weak economic indicators for the global economy.In the natural gas markets, cold weather forecasts for the U.S. moved prices up nearly 5.5% above the previous week’s close. Grant Park’s longer-term trading advisors are predominantly long the energy sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Equities:U.S. equity markets faltered due to recent weak consumer housing and durable goods data.Adding to declines, cautious investors liquidated positions prior to last week’s Group of 20 (G-20) Summit. Grant Park’s longer-term trading advisors are predominantly long the equities sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
